COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00248-CR


Jessica Langlais                       §    From Criminal District Court No. 1

                                       §    of Tarrant County (1499902D)

v.                                     §    September 28, 2017

                                       §    Opinion by Justice Kerr

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Elizabeth Kerr__________________
                                      Justice Elizabeth Kerr